       Case 1:20-cv-00570-LTS-SDA Document 48 Filed 05/08/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SYVILLE et al.,
                                 Plaintiffs,                          20-cv-570-LTS
                      against-
 CITY OF NEW YORK et al.,
                                 Defendants.




                                               ORDER
                 By order dated February 25, 2020, Chief Judge McMahon denied Plaintiffs

permission to prosecute this case as a class action, dismissed all claims of Plaintiff Syville that

were purportedly asserted on behalf of other individuals, and stated that the claims of the 28

other named plaintiffs would be dismissed without prejudice if those individuals failed to file

declarations confirming their assent to the complaint and intention to proceed as plaintiffs in this

action within 30 days. On May 4, 2020, Plaintiff Syville filed a letter which included the

required declarations signed by Donald Lord, Anthony McDonald, Raymon Dash, Anthony

Ashley, Issac Dickerson, Eugene Davis, and Alfred Wilder. (Docket Entry No. 42.) The Court

accepts these declarations as timely in light of the current public health crisis and the reasons

stated in Plaintiff Syville’s letter. (Id.)

                The claims of all other named plaintiffs, including those of Dexter Murray, are

dismissed without prejudice. The application of Dexter Murray for a temporary restraining order

(Docket Entry No. 35) is denied without prejudice, as his claims are dismissed without prejudice.




OMNI ORD.DOCX                                      VERSION MAY 8, 2020                                1
      Case 1:20-cv-00570-LTS-SDA Document 48 Filed 05/08/20 Page 2 of 3



                 Chambers will mail a copy of this order to Alphonso Syville, Donald Lord,

Anthony McDonald, Raymon Dash, Anthony Ashley, Issac Dickerson, Eugene Davis, and

Alfred Wilder.

       SO ORDERED.


Dated: New York, New York
       May 8, 2020


                                                            /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge
Mail to:
Alphonso Syville
Fort Washington Shelter for Homeless Men
651 W. 168th St.
New York, NY 10032


Mail to:
Donald Lord
Fort Washington Shelter for Homeless Men
651 W. 168th St.
New York, NY 10032

Mail to:
Anthony McDonald
Fort Washington Shelter for Homeless Men
651 W. 168th St.
New York, NY 10032

Mail to:
Raymon Dash
Fort Washington Shelter for Homeless Men
651 W. 168th St.
New York, NY 10032




OMNI ORD.DOCX                                    VERSION MAY 8, 2020                         2
      Case 1:20-cv-00570-LTS-SDA Document 48 Filed 05/08/20 Page 3 of 3



Mail to:
Anthony Ashley
Fort Washington Shelter for Homeless Men
651 W. 168th St.
New York, NY 10032

Mail to:
Issac Dickerson
Fort Washington Shelter for Homeless Men
651 W. 168th St.
New York, NY 10032

Mail to:
Eugene Davis
Fort Washington Shelter for Homeless Men
651 W. 168th St.
New York, NY 10032

Mail to:
Alfred Wilder
Fort Washington Shelter for Homeless Men
651 W. 168th St.
New York, NY 10032




OMNI ORD.DOCX                              VERSION MAY 8, 2020            3
